Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT dated as of May 7, 2012 (the
“Amendment”) is entered into among Spark Networks USA, LLC, a Delaware limited
liability company (the “Borrower”), Sparks Networks, Inc., a Delaware
corporation (the “Parent”), the Subsidiary Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Parent, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of
February 14, 2008 (as amended and modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments. The Credit Agreement is hereby amended as follows:

(a) The following new definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Consolidated Net Liquidity” means, as of any date of determination, the sum of
(a) the aggregate amount of unrestricted cash and/or cash equivalents of the
Parent and its Subsidiaries less (b) Consolidated Total Indebtedness.

“Consolidated Revenues” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the revenues of the Parent and its
Subsidiaries for that period, as determined in accordance with GAAP.

(b) The definition of “Applicable Rate” in Section 1.1 of the Credit Agreement
is hereby amended to read as follows:

“Applicable Rate” means (a) with respect to the Loans, a percentage per annum
equal to (i) 2.00% for Eurodollar Rate Loans and (ii) 1.00% for Base Rate Loans,
(b) with respect to Letter of Credit Fees, a percentage per annum equal to 2.00%
and (c) with respect to the Commitment Fee in Section 2.09(a), a percentage per
annum equal to 0.25%.

 

1



--------------------------------------------------------------------------------

(c) The period at the end of Section 6.02(f) of the Credit Agreement is hereby
deleted and replaced with “; and” and a new Section 6.02(g) is hereby added to
Section 6.02 of the Credit Agreement to read as follows:

(g) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), the operating metrics of the Parent and its
Subsidiaries for the fiscal quarter most recently ended, in a form similar to
that contained in the business plan and budget of the Parent and its
Subsidiaries delivered to the Administrative Agent and the Lenders on April 11,
2012, which shall include, without limitation, a description of the revenue,
direct marketing, ending subscribers, average paying subscribers, average
subscription price and average revenue per user by website or segment.

(d) Section 7.06(e) of the Credit Agreement is hereby amended to read as
follows:

(e) (i) the Parent may make equity redemptions/repurchases, and the Borrower may
make dividends or distributions to the Parent, or to Spark UK in the applicable
amount in order that Spark UK shall make dividends or distributions to the
Parent, in the applicable amount to finance such redemptions/repurchases, in
each case, so long as (A) no Default or Event of Default has occurred and is
continuing and (B) the Parent and its Subsidiaries are in pro forma compliance
with the financial covenants set forth in Section 7.12 and (ii) the Parent may
make cash dividends, and the Borrower may make dividends or distributions to the
Parent, or to Spark UK in the applicable amount in order that Spark UK shall
make dividends or distributions to the Parent, in the applicable amount to
finance such cash dividends by the Parent, in each case, so long as (A) no
Default or Event of Default has occurred and is continuing and (B) the Parent
and its Subsidiaries are in pro forma compliance with the financial covenants
set forth in Section 7.12; provided, that the aggregate amount of all such
equity redemptions/repurchases, dividends and distributions made pursuant to
this Section 7.06(e) shall not exceed $4,500,000 during the term of this
Agreement.

(e) Section 7.12(a) of the Credit Agreement is hereby amended to read as
follows:

(a) [Reserved].

 

2



--------------------------------------------------------------------------------

(f) Section 7.12(b) of the Credit Agreement is hereby amended to read as
follows:

(b) Minimum Consolidated Adjusted EBITDA. Permit the Consolidated Adjusted
EBITDA for each fiscal quarter of the Parent ending on the last day of each
fiscal quarter set forth below to be less than the corresponding amount set
forth below:

 

Fiscal Quarter Ending

   Minimum
Consolidated Adjusted  EBITDA  

March 31, 2012

   ($ 2,500,000 ) 

June 30, 2012

   ($ 3,900,000 ) 

September 30, 2012

   ($ 3,600,000 ) 

December 31, 2012

   ($ 3,100,000 ) 

March 31, 2013

   ($ 1,500,000 ) 

June 30, 2013

   ($ 1,200,000 ) 

September 30, 2013

   ($ 400,000 ) 

December 31, 2013 and each fiscal quarter ending thereafter

   $ 400,000   

(g) Section 7.12(c) of the Credit Agreement is hereby amended to read as
follows:

(c) [Reserved].

(h) Section 7.12(d) of the Credit Agreement is hereby amended to read as
follows:

(d) Minimum Contribution. Permit the Minimum Contribution for each period of
four consecutive fiscal quarters of the Parent ending on the last day of each
fiscal quarter to be less than the corresponding amount set forth below:

 

Fiscal Quarter Ending

   Minimum Contribution  

March 31, 2012 through December 31, 2012

   $ 19,000,000   

March 31, 2013 through June 30, 2013

   $ 18,000,000   

September 30, 2013 and each fiscal quarter ending thereafter

   $ 17,000,000   

(i) New clauses (e) and (f) are hereby added to Section 7.12 of the Credit
Agreement immediately following clause (d) to read as follows:

(e) Minimum Consolidated Net Liquidity. Permit the Consolidated Net Liquidity to
be less than $4,000,000 at any time.

 

3



--------------------------------------------------------------------------------

(f) Minimum Consolidated Revenues. Permit the Consolidated Revenues for each
fiscal quarter of the Parent to be less than the corresponding amount set forth
below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Minimum Consolidated Revenues  

March 31, 2012 and June 30, 2012

   $ 12,000,000   

September 30, 2012 and December 31, 2012

   $ 13,000,000   

March 31, 2013 and each fiscal quarter ending thereafter

   $ 14,000,000   

2. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent:

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by the Borrower, the Guarantors, the Lenders and the Administrative
Agent.

(b) The Administrative Agent shall have received an amendment fee equal to
$25,000.

3. Effectiveness. The parties hereto agree that upon satisfaction of the
conditions precedent set forth in Section 2, this Amendment shall be effective
as of March 31, 2012.

4. Reaffirmation of Credit Agreement. The Credit Agreement and the obligations
of the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms. This Amendment is a Loan Document.

5. Reaffirmation of Guaranties. Except as expressly provided herein, each
Guarantor hereby (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the Loan
Documents to which it is a party, (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Guarantor’s obligations under the Loan Documents to which it is a party and
(d) each Guarantor agrees that the Subsidiary Guaranty and the Parent Guaranty,
as applicable, remains effective with respect to the new Borrower.

6. Reaffirmation of Security Interests. Except as expressly provided herein,
each Loan Party (a) affirms that each of the Liens granted in or pursuant to the
Loan Documents are valid and subsisting and (b) agrees that this Amendment shall
in no manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Loan Documents.

7. Representations and Warranties/No Default.

(a) By its execution hereof, each Loan Party hereby certifies that after giving
effect to this Amendment:

(i) each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents is true and correct in all material respects as of
the date hereof as if fully set forth herein, except:

(A) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date;

 

4



--------------------------------------------------------------------------------

(B) the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement;

(C) that any representation or warranty that is qualified by materiality or
Material Adverse Effect shall be true and correct in all respects as of the date
hereof (subject to clause (A) above); and

(ii) no Default or Event of Default has occurred and is continuing as of the
date hereof or would result after giving effect to the transactions contemplated
hereunder.

(b) By its execution hereof, each Loan Party hereby represents and warrants that
such Person has all requisite power and authority and has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Amendment and each other document executed in connection herewith to
which it is a party in accordance with their respective terms.

(c) This Amendment and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of each Loan
Party, and each such document constitutes the legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms.

8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

9. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other secured electronic format (.pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SPARK NETWORKS USA, LLC, as Borrower By:  

/s/ Brett Zane

Name:   Brett Zane Title:   CFO SPARK NETWORKS, INC., as Parent By:  

/s/ Brett Zane

Name:   Brett Zane Title:   CFO LOV USA, LLC, as Subsidiary Guarantor By:  

/s/ Brett Zane

Name:   Brett Zane Title:   CFO MINGLEMATCH, INC., as Subsidiary Guarantor By:  

/s/ Brett Zane

Name:   Brett Zane Title:   Treasurer HURRYDATE, LLC, as Subsidiary Guarantor

  By:   LOV USA, LLC, its Sole Member

By:  

/s/ Brett Zane

Name:   Brett Zane Title:   CFO SN EVENTS, INC., as Subsidiary Guarantor By:  

/s/ Brett Zane

Name:   Brett Zane Title:   CFO KIZMEET, INC., as Subsidiary Guarantor By:  

/s/ Brett Zane

Name:   Brett Zane Title:   CFO

 

   6          SPARK NETWORKS USA, LLC       FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  SN HOLDCO, LLC, as Subsidiary Guarantor   By:  

/s/ Brett Zane

  Name:   Brett Zane   Title:   CFO ADMINISTRATIVE     AGENT:   BANK OF AMERICA,
N.A.,   as Administrative Agent   By:  

/s/ Julie Yamauchi

  Name:   Julie Yamauchi   Title:   Senior Vice President LENDERS:   BANK OF
AMERICA, N.A.,   as Lender, L/C Issuer and Swing Line Lender   By:  

/s/ Julie Yamauchi

  Name:   Julie Yamauchi   Title:   Senior Vice President

 

   7          SPARK NETWORKS USA, LLC       FOURTH AMENDMENT TO CREDIT AGREEMENT